Order, Supreme Court, Bronx County (Betty Owen Stinson, J.), entered July 23, 2003, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant demonstrated that the premises were not in violation of any aspect of the Building Code as applicable to defendant’s landmark theater, which was constructed well before the promulgation of the current regulations (see Jones v Presbyterian Hosp. in City of N.Y., 3 AD3d 225, 228 [2004]); there was no evidence that the stairs on which plaintiff fell were not cleaned or properly maintained; and plaintiff admitted that she does not know what caused the accident. Defendant therefore made out a prima facie demonstration of entitlement to summary judgment, shifting the burden to plaintiff to demonstrate the existence of a material issue of fact by admissible evidence (see Wright v South Nassau Communities Hosp., 254 AD2d 277, 277-278 [1998]). Plaintiff offered only an affidavit of an expert, which, in the particular circumstances of this case, was insufficient (compare June v Zikakis Chevrolet, 199 AD2d 907, 909 [1993]). Concur—Buckley, P.J., Sullivan, Williams and Gonzalez, JJ.